By Charlton, Judge.
The partitioning debtor, Mr. Bishop, is unable to account satisfactorily for the payment or application of a part of a sum of money which he received for the sale of lumber. The court cannot administer the oath to the debtor, if he is not really, and bona fide insolvent ; and he cannot be considered as bona fide insolvent, if it appears from the summary examination which the law directs to he made previous to the administration of the oath, that the debtor cannot account for the appropriation of money, other, than what could be presumed as expended for maintenance during his confinement. By this a fraud is raised which will preclude him from the benefit of the insolvent system, of which he will not be permitted to avail himself until a full and satisfactory discovery is made. The summary examination is intended to prevent perjury, under the influence of the temptation which the mere taking of the oath holds out to the imprisoned debtor; and if, upon such examination, a fraud is suggested, and well established, l will never permit the oath to be taken, however willing the unfortunate debtor may be to have it administered to him.
In this case we have nothing more than the ipse dixit of the debtor, that the money we wish him to account for has been remitted to Connecticut to persons to whom it belonged.
The debtor is remanded. It is ordered that he brought up again on Monday next, at 10 o’clock.